The first factor is a triggering factor, and a defendant must
                show that any delay is of sufficient duration to be considered
                ‘`presumptively prejudicial" in order to trigger a speedy trial analysis.
                Barker, 407 U.S. at 530-32. Although there is no bright line rule, courts
                have generally found post-accusation delays to be presumptively
                prejudicial as they approach the one-year mark. Doggett v. United States,
                505 U.S. 647, 652 n.1 (1992). Here, if trial commences as scheduled on
                February 29, 2016, the delay will have been more than 18 months since
                Lowe was arrested. This delay is sufficiently lengthy to warrant further
                inquiry into the other Barker factors.'
                            As to the second factor, the original trial date was continued
                due to health issues with the co-defendant's prior counsel. The district
                court found good cause to continue the subsequent trial date, concluding
                that there was no conscious or willful disregard or indifference of Lowe's
                rights by the State. The district court denied Lowe's motion to dismiss,
                granted his motion for release on his own recognizance, and set the
                current trial date to accommodate the pregnancy of the out-of-state victim.
                This factor weighs slightly in Lowe's favor.     See Barker, 407 U.S. at 531
                (holding that "a valid reason, such as a missing witness, should serve to
                justify appropriate delay," but that it is ultimately the responsibility of the
                government to bring a defendant to trial).
                            Regarding the third factor, Lowe invoked his right to a speedy
                trial and appears to have consistently asserted this right without waiver.
                Therefore, this factor weighs in his favor.

                       'Lowe argues that the delay far exceeds 60 days, but the 60-day rule
                relates to the statutory speedy-trial right, see NRS 178.556.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                               Lastly, as to the prejudice factor, Lowe argues that he is not
                  required to prove actual prejudice but may rely on the presumption of
                  prejudice or that the State has the burden of proving the delay left him
                  unimpaired to defend himself. 2 However, so long as the State pursues
                  Lowe with reasonable diligence, his speedy-trial claim fails unless he
                  demonstrates a specific prejudice to his defense.      See Doggett, 505 U.S.
647, 656 ("[I]f the Government had pursued Doggett with reasonable
                  diligence from his• indictment to his arrest, his speedy trial claim would
                  fail. Indeed that conclusion would generally follow as a matter of course
                  however great the delay, so long as Doggett could not show specific
                  prejudice to his defense."). The district court made clear findings that the
                  State was not in any way dilatory or that it had any motive of delay in
                  asking for its continuance, and we give deference to the district court's
                  findings of fact.   See Williams v. Eighth Judicial Dist. Court, 127 Nev.,
                  Adv. Op. 45, 262 P.3d 360, 365 (2011) ("In the context of a writ petition,
                  this court gives deference to the district court's findings of fact, but
                  reviews questions of law de novo.").
                               Alternatively, Lowe argues that he is prejudiced by the fact
                  that one of his witnesses is ill and may not be available to testify at a later
                  trial date and that he may lose witnesses who would advance his theory of
                  defense. This argument is merely speculation.       See United States v. Loud


                        2 To the extent Lowe argues that he is prejudiced because he has
                  exhausted an underlying sentence during the pendency of this case and
                  may lose the time he has already served, we will not consider this
                  argument because Lowe fails to provide necessary cogent arguments or
                  supporting documents. See Pan v. Eighth Judicial Dist. Court, 120 Nev.
222, 229, 88 P.3d 840, 844 (2004).



SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    me
                Hawk, 474 U.S. 302, 315 (1986) (holding that the possibility of prejudice is
                insufficient to establish a violation of speedy trial rights). Thus, this
                factor weighs against Lowe. See State v. Fain, 105 Nev. 567, 570, 779 P.2d
965, 967 (1989) (concluding that a showing of prejudice is not essential but
                that this court may weigh its absence more heavily than other factors).
                            Having balanced all of the Barker factors, we conclude Lowe
                has failed to demonstrate that there has been a speedy-trial violation and
                that extraordinary relief is warranted.      Winkle v. Foster, 127 Nev., Adv.
                Op. 42, 269 P.3d 898, 899 (2011).
                            Accordingly, we
                            ORDER the petition DENIED.



                                                                                    J.
                                                    Saitta



                                                    Gibbons


                                                                                    J.
                                                    Pickering


                cc: Hon. Kathleen E. Delaney, District Judge
                     Law Office of Lisa Rasmussen
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 194Th